Citation Nr: 1731748	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In October 2013 and November 2016, the Board remanded the case for further development.  After further development, the issues on appeal are now ready for adjudication.  


FINDINGS OF FACT

1.  The Veteran's bilateral hip disorder is unrelated to active duty service.

2.  The Veteran's lumbar spine disorder is unrelated to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran asserts that his bilateral hip and lumbar spine disabilities are related to active service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Upon review of all evidence of record, the Board finds that the Veteran's service connection claims should be denied.

The Veteran's service treatment records do not report any injuries or complaints of hip or back pain during service.  Specifically, his February 1966 separation examination and report of medical history do not report any injury, diagnosis, or complaints related to the hips or back.  Next, the first indication of a hip disorder was not until he was diagnosed with degenerative arthritis in December 1978.  Moreover, the first indication of a back disorder was not documented until 1980.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) for a chronic disease manifested to 10 percent within one year from service separation is not warranted.

As part of this claim, the Board recognizes the statements from the Veteran regarding his history of hip and back symptoms since service.  In this regard, while the Veteran is not competent to make a diagnosis related to these disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In this case, the Board cannot ignore that there is a significant gap in time between when he left service and when he filed his claim for benefits.  Moreover the Board notes that the Veteran filed a claim for VA educational benefits in November 1974, but did not seek entitlement to service connection for the issues on appeal until almost thirty-five years later.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for education benefits but made no reference to the disorders he now claims weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Additionally, the Veteran's history of complaints since service are inconsistent with the service treatment records as his February 1966 examination and report of medical history do not reflect any complaints or injuries related to this appeal.  Moreover, his VA treatment records, including from April 2004 and July 2009, reflect that the Veteran reported that his symptoms began sometime between the 1970s and 2005.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

The Veteran's VA treatment records from 1978-1981 indicate that he was "massively obese."  As such, in December 1978, the treating medical provider indicated that his hip arthritis was due to his weight.  In September 2004, the Veteran's physician indicated that the arthritis in his back was most likely due to trauma he sustained while working as a machinist.  

In a December 2012 VA examination, the examiner conducted a thorough physical examination of the Veteran and his service and medical records, and took a detailed medical history from the Veteran.  The examiner opined that it was less likely than not that Veteran's claimed disabilities were related to service.  In support, the examiner noted that the Veteran's degenerative joint disease "develops gradually and progresses slowly over a long period of time."  As such, the examiner indicated that if the Veteran's injury occurred during service, "the degenerative changes and thus the symptoms would have more rapidly progressed."  Further, the examiner noted that the fact that the Veteran does not have arthritis in his other joints, such as his hands, ankles, wrists, and knees, weighs against his contention that his injuries were caused by handling heavy weaponry or during training.  Additionally, the examiner noted that the Veteran's employment as a machinist in the 1970's, which included squatting, lifting, and pulling, is a more likely cause of his hip and back disorders.  Therefore, the examiner opined that his degenerative arthritis in his back and hips is more likely due to "constant wear and tear over several years, such as due to recurrent heavy labor."

In February 2017, the VA examiner opined that the Veteran's hip and back disabilities were not related to service.  Specifically, the examiner reported that the Veteran did not seek medical treatment for many years after service.  Further, the examiner indicated that the Veteran's statements related to his pain and symptomatology were inconsistent and do not support a relationship between his asserted in-service injury and his current hip and back disorders.  

The Board notes that there is some indication in the Veteran's VA treatment records that his claimed disorders may be related to active duty.  Nevertheless, the Board places less probative value on this evidence as it appears these records merely document the Veteran's asserted etiology, and the credibility of such assertions is low.  Further, there is no indication that the medical providers reviewed any of the Veteran's service treatment records, nor did they provide a rational for their opinions.  

The Board also acknowledges the statements from the Veteran regarding the etiology of his hip and back disabilities, which he asserts were caused by training and carrying heavy equipment and weaponry, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his pain and degenerative changes may be the result of service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his disorders.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for a right knee condition, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, it is noted that this appeal was remanded by the Board in October 2013 and November 2016 in order to obtain outstanding service and medical treatment records, and a VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, all outstanding service treatment and medical records were obtained.  Further, the Veteran was provided with VA examinations in December 2013 and February of 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for a lumbar spine disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


